Citation Nr: 1123880	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-47 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for a left buttock disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to an increased evaluation for residuals of herniated nucleus pulposus of L4-L5 and L4-L5 laminectomy and partial discectomy, evaluated as 20 percent disabling prior to March 10, 2009, and 40 percent on and after March 10, 2009.

6.  Entitlement to an initial compensable evaluation prior to March 1, 2010 and an evaluation in excess of 10 percent on or after March 1, 2010 for right lower extremity radiculopathy.  

7.  Entitlement to an initial compensable evaluation prior to March 1, 2010 and an evaluation in excess of 10 percent on or after March 1, 2010 for left lower extremity radiculopathy.  

8.  Entitlement to an increased evaluation for status-post right femur fracture with open reduction and internal fixation with scars, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for status-post right ulnar fracture, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for left knee scar due to laceration, currently evaluated as 10 percent disabling.

11.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a grenade injury to right buttocks with residual scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1959 to August 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that skin cancer is not related to active service.

2.  The evidence of record demonstrates that a left buttock disorder is not related to active service.

3.  The evidence of record demonstrates that a bilateral hip disorder is not related to active service.

4.  Residuals of grenade injury to right buttocks with residual scar (right buttock disability) are manifested by one scar that is painful.

5.  Status-post right ulnar fracture (right ulnar fracture) is manifested by malunion with bad alignment but without nonunion.

6.  Status-post right femur fracture with open reduction and internal fixation (ORIF) with scars (right femur fracture) is manifested by limitation to thigh extension to 5 degrees.

7.  The left knee disability is manifested by a painful scar with minimal functional impairment.

8.  Throughout the time period, residuals of herniated nucleus pulposus of L4-L5 and L4-L5 laminectomy and partial discectomy (lumbar spine disability) is manifested by forward flexion to 30 degrees as limited by pain, but is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or entire spine.

9.  As of July 12, 2007, right and left lower extremity radiculopathy as secondary to service-connected lumbar spine disability, are manifested by mild, but not moderate, incomplete paralysis.   


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A left buttock disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A bilateral hip disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for an increased evaluation for a right buttock disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 5317-7804 (2010).

5.  The criteria for an increased evaluation for a right ulnar fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5211 (2010).

6.  The criteria for an increased evaluation for a right femur fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.-71a, Diagnostic Code 5255-5251 (2010).

7.  The criteria for an increased evaluation for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 5260-7805 (2010).

8.  Throughout the relevant time period, the criteria for a 40 percent evaluation, but no more, evaluation for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243-5242 (2010).

9.  The criteria for a rating of 10 percent, but no more, for right lower extremity radiculopathy have been met, effective July 12, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

10.  The criteria for a rating of 10 percent, but no more, for right lower extremity radiculopathy have been met, effective July 12, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand form the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Regarding the service connection and increased evaluation claims, a June 2007 letter that provides the appropriate notice was sent to the Veteran prior to initial adjudication.  Regarding the claim for an increased initial evaluation, "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, different notice provisions are applicable.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2009).  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and identified private medical records have been obtained.   VA provided the Veteran with examinations for the increased evaluation claims that are adequate as they are conducted upon a review of the relevant medical information, contained interviews of the Veteran, and provided sufficient information to properly evaluate the Veteran.  38 C.F.R. § 4.70 (2010).  Regarding the claims for service connection, VA did not provide the Veteran with medical examinations, but none were required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, as will be discussed further below, the evidence of record does not indicate any in-service event, injury, or disease regarding skin cancer or a left buttock disorder and the evidence does not indicate that the skin cancer, a left buttock disorder, or a bilateral hip disorder may be associated with service or another service-connected disability.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, arthritis may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Reports of medical examination (RME) from May 1957, June 1959, October 1960, and May 1961 indicated normal lower extremities and normal skin.  In a September 1965 STR, there was full range of motion of the right knee and no complaints.  RMEs from May 1966, March 1967, and February 1968 noted normal lower extremities and normal skin.  In an October 1968 STR, the Veteran reported ache and numbness in his hip since the grenade accident of month prior.  In a February 1969 STR, the Veteran reported severe right hip ache, which had occurred repeatedly since the right femur fracture.  A May 1970 report of medical history noted there was no trick or locked knee.  May 1970 and January 1973 RMEs noted normal lower extremities and normal skin.  A March 1973 STR noted valgus stress to the right knee but no prior knee problems.  The impression was right medial collateral ligament strain and traumatic effusion.  A week later, the symptoms were much improved.  A January 1974 RME noted normal lower extremities and normal skin.  The Veteran's retirement examination noted that the right knee and the right hip were normal.  There was normal skin.

At a May 1999 VA examination, there was bilateral hip normal range of motion.  The 2 hips were equal.  In a February 2006 private record, the Veteran reported for a check of a spot on his chest.  Upon examination, there was a neoplasm of uncertain behavior, rule out basal cell carcinoma (BCC) of the chest.  A September 2006 private record noted that the Veteran underwent excision of a BCC of the left chest.  An October 2006 post-operative visit was normal.  In a January 2007 private record, the impression was actinic keratosis and a scar of the left chest.  In a July 2007 private record, the diagnoses included actinic keratosis and neoplasm of uncertain behavior.  A June 2008 VA record noted skin cancer of the chest.  

A July 2009 VA examination was conducted.  The Veteran reported that during service he was a Navy SEAL, and thus participated in approximately 700 parachute jumps.  The examiner noted that this is a relative trauma-associated activity.  The Veteran reported that he collided in 1965 with another individual and sustained multiple injuries, to include a femur fracture.  In a May 2010 VA examination report, the examiner indicated that an x-ray report noted subchondral sclerosis of the bilateral greater hips.  There was also dystrophic calcification adjacent to the bilateral greater trochanter with cystic change of the greater trochanter, likely representing hydroxyapatite deposition disease, right greater than left.  The diagnosis was mild right hip osteoarthritis.  

The Board finds that the evidence of record does not support a finding of service connection for skin cancer, a left buttock disorder, and a bilateral hip disorder.  Regarding skin cancer, the Veteran's STRs are silent regarding any skin condition and the Veteran has not alleged, and the evidence does not indicate, any continuity of symptomatology.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Additionally, there was no notation of skin cancer until 2006, over 20 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The evidence of record does not otherwise indicate any association between skin cancer and service.  Accordingly, the Board finds that the weight of the evidence is against service connection for skin cancer.

Regarding a left buttock disorder, the Veteran's STRS are silent regarding any left buttock complaints, injury, or condition.  Additionally, the current medical evidence of record does not provide a diagnosis of any left buttock disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim); Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the Veteran alleges left buttock disorder as related to a grenade explosion and wound of the left leg, without any evidence of such residuals during service, even if there is a current disability, the Board finds that the weight of the evidence is against service connection.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Accordingly, service connection is not warranted.

Regarding the bilateral hip disorder, there are 2 separate evaluations for a right hip joint disorder due to the femur fracture and a right hip scar due to the grenade explosion.  Accordingly, those residuals are not for consideration for service connection herein.  There is a currently diagnosed left hip disability - subchondral sclerosis.  Degmetich, 104 F.3d at 133.  But the Veteran's STRs are silent regarding any left hip complaint, treatment, or condition.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Additionally, the Veteran has not alleged continuous symptoms and the evidence of record does not indicate treatment after service discharge.  38 C.F.R. § 3.303(b); Mense, 1 Vet. App. at 356.  Accordingly, the Board finds that service connection is not warranted.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased evaluation claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that regarding the evaluations of the right buttock disorder and the left and right lower extremity radiculopathy, the appeals are based on the assignment of an initial rating for a disability following an initial award of service connection for those disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  Staged ratings are, however, also appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability form the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Consideration must also be given to whether there is any additional functional loss not contemplated in the currently assigned evaluations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Right buttock disorder

The Veteran's right buttock disorder is evaluated as 10 percent disabling under Diagnostic Code 5317-7804, which indicates that the disability includes both Diagnostic Code 5317, for an injury to Muscle Group XVII, the second pelvic girdle group, and scar, under Diagnostic Code 7804.  38 C.F.R. § 4.27 (2010).  That evaluation contemplates a mildly tender and disfiguring scar.

A March 2009 VA examination was conducted.  The Veteran reported a grenade injury to the posterolateral aspect of the right hip which resulted in a laceration.  The Veteran reported no current significant pain or muscle deformity.  The pain he experienced in the posterior aspect of the hip was referred pain associated with the low back disorder.  There was a 7 centimeter surgical scar that was well-healed and nontender.  The anterior portion of the scar was the site of the surgical insertion and removal of the femur rod and the posterior section of the scar represents the laceration associated with the grenade injury.  There was no deformity or defect of the gluteal muscles in the posterolateral aspect of the hip.  The examiner opined that there was no evidence of residual disability or functional impairment.  

A March 2009 VA scars examination was conducted.  Upon review of the records, the examiner noted that at the time of the original injury, there was no neurovascular, joint, muscle, or tendon injury.  The right buttocks scar was linear, flat, and 10 centimeters by .3 centimeters, with a .1 centimeter depression.  The Veteran reported there was no pain, itching, or sensory changes.  The examiner found that the scar was not inflamed, ulcerated, or tender, and there was no keloid formation or underlying tissue loss.  The examiner determined there was no functional impairment, but there was a mild to moderate disfiguring scar with tenderness.  

A May 2010 VA examination was conducted.  The Veteran stated that the scar caused no discomfort and required no care for breakdown or other problems.  The scar was 11 by .7 centimeters and was mildly depressed approximately 1 centimeter.  The scar was nontender, nonadherent, of smooth texture without ulceration or breakdown of the skin elevation, no evidence of underlying tissue loss, inflammation, edema, keloid formation, disfigurement, or limitation of function.  The scar was the same color as the adjacent skin.  The diagnosis was scar, with minimal degree of functional incapacity and no apparent limitation of ability to perform his activities of daily living.  

The Board preliminarily notes that the regulations regarding evaluations for scars were amended, effective October 23, 2008.  Schedule for Rating Disabilities:  Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  When a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The RO evaluated the Veteran's scar at 10 percent, under the new criteria, which contemplates a mildly tender and disfiguring scar.  See 38 U.S.C.A. § 4.118, Diagnostic Code 7804 (2010).  Under that diagnostic code, 20 and 30 percent evaluations are assigned for 3 or 4 scars that are unstable or painful or 5 or more scars that are unstable or painful, respectively.  38 U.S.C.A. § 4.118, Diagnostic Code 7804 (2010).  The March 2009 VA examination indicated that only one scar was related to the grenade injury.  Thus, an increased evaluation under this diagnostic code is not warranted.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the prior criteria do not provide for increased evaluations because the VA examinations do not indicate that the right buttock scar is deep and note that the scar does not cause residual disability or functional impairment.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Additionally, the right buttock scar is not located on the head, face, or neck, and evaluations in excess of 10 percent are not warranted for scars that are superficial and do not cause limited motion, scars that are superficial and unstable, or scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7802, 7803, 7804 (2007).  Last, scars may be rated on limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  But as noted above, the right buttock scar does not cause any limitation of motion.  Accordingly, under the prior scar criteria, an increased evaluation is not warranted.  

Under the amended criteria, an increased evaluation is not warranted because the March 2009 VA examination noted the scar was linear and the other evidence of record does not indicate that the scar was deep.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Additionally, the scar is not located on the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  Furthermore, 10 percent is the maximum evaluation permitted for scars that are superficial and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).  The amended criteria thus do not provide for an increased evaluation.  

Last, scars may be rated under any other appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  Here, the scar is the result of a grenade injury which was classified as a muscle injury.  The current evaluation recognizes an injury to Muscle Group XVII, group 2 of the pelvic girdle and thigh, which consists of the gluteus maximus, medius, and minimus.  The function of that muscle group is hip extension, thigh abduction, elevation of opposite side of the pelvis, and tension of fascia lata and iliotibial band, acting with XIV in postural support of the body steadying the pelvis upon the head of the femur and condyles of femur on tibia.  20, 40, and 50 percent ratings are assigned for moderate, moderately severe, and severe disability of a muscle in Muscle Group XVII.  38 C.F.R. § 4.73, Diagnostic Code 5317.  The Veteran did not report any functional impairment due to a right buttock disorder.  The March 2009 VA scar examiner noted that the original injury caused no neurovascular, joint, muscle, or tendon injury.  The March 2009 VA examiner found there was no deformity or defect of the gluteal muscles and opined that there was no evidence of residual disability or functional impairment.  The May 2010 VA examination report noted there was minimal functional impairment.  These findings do not demonstrate a moderate muscle disability.  Muscle diagnostic codes also do not provide for an increased evaluation.  

Right ulnar fracture

The Veteran's right ulnar fracture is assigned a 10 percent evaluation for impairment of the ulna, which contemplates malunion with bad alignment.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  

In a July 2005 private medical record, the Veteran reported right elbow swelling.  

In a July 2007 VA examination report, the Veteran reported no ulnar pain, with flare-up pain in the right forearm that was 3/10 in intensity, occurring every 1 to 2 months.  During that time he had to rest.  There was no affect on his activities of daily living or prior occupation.  There was no history of constitutional symptoms of bone disease, neoplasm, or osteomyelitis.  There was occasional stiffness and weakness but no right forearm gross deformity.  There was forearm flexion from -5 to 140 degrees, pronation to 80 degrees, and supination to 80 degrees.  Repetitive motion caused increased pain, but no increased weakness, fatigability, or additional functional limitation.  There was no evidence of adhesions, tendon damage, bone damage, or nerve damage.  There was 5/5 strength of the right forearm.  X-rays showed old healed fracture of the right ulna with degenerative changes to the right elbow.  There were no functional limitations with activities of daily living or current occupation.

A March 2009 VA examination was conducted.  The fracture healed without evidence of deformity but slight residual limitation of elbow motion.  The Veteran reported no particular problem with lifting or pushing activities.  He did not use any form of brace or splint of the elbow or forearm.  There was no indication of difficulties with activities of daily living or previous occupational activities.  He did not report any flare-ups or symptomatology and repetitive motion did not cause increased symptoms or additional functional impairment.  Upon examination, there was no deformity of the radius, ulna, or elbow joint.  There was no swelling, effusion, or intraarticular crepitation.  There was extension to 5 degrees, forearm supination to 80 degrees, and pronation to 90 degrees.  Repetitive manipulation of the elbow and forearm did not cause increased symptomatology or evidence of additional functional impairment.  The diagnosis was healed closed fracture midshaft of the right ulna, with very minor residual arthofibrosis of the right elbow without indication of specific degenerative arthritic reaction.  There was no indication of disability or functional impairment related to this problem.  

A May 2010 VA examination was conducted.  The Veteran reported pain of 0/10 at rest with intermittent popping and clicking that caused pain of 5/10 which lasted 15 to 20 minutes.  He noted no instability, did not take medication, and did not use support for his elbow.  There were no major restrictions on his activities of daily living, but he was limited in terms of golf.  Upon examination, there was no right forearm tenderness or tenseness.  There was extension to -10 degrees, flexion to 125 degrees with pain, supination to 70 degrees, and pronation to 70 degrees.  There was no loss of joint function due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive testing or flare-up.  Tinel sign was negative.  There was no evidence of redness, heat, edema, or instability.  The diagnosis was healed right ulnar shaft fracture with mild degenerative arthritis of the elbow, without instability and mild limitation of motion.

For impairment of the major arm ulna, a 20 percent evaluation is assigned for nonunion in the lower half, a 30 percent evaluation is assigned for nonunion in the upper half with false movement but no loss of bone substance or deformity, and a 40 percent evaluation is assigned for nonunion in the upper half with false movement and loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  Here, the evidence of record does not indicate nonunion.  Rather, July 2007 and March 2009 VA x-ray reports note a healed fracture.  The July 2007 and March 2009 VA examination reports also indicated there was no right forearm gross deformity.  Accordingly, the evidence of record does not demonstrate entitlement to an increased evaluation.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  For limitation of major forearm flexion, 20, 30, 40, and 50 percent evaluations are assigned for flexion limited to 90, 70, 55, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010).  For limitation of major forearm extension, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 75, 90, 100, and 110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).  Here, the July 2007, March 2009, and May 2010 VA examinations found flexion to 125 and 140 degrees and extension to -5, 5, and -10 degrees.  The evidence thus does not show flexion limited to 90 degrees or extension limited to 75 degrees.  Accordingly, these diagnostic codes do not provide for an increased evaluation.  

For major arm limitation of supination and pronation, a 20 percent evaluation is assigned for limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation or for loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation.  A 30 percent evaluation is assigned for limitation of pronation with motion lost beyond the middle of arc or loss of supination or pronation due to bone fusion, with the hand fixed in full pronation.  A 40 percent evaluation is assigned for loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2010).  Normal supination is from 0 to 80 degrees and pronation is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Here, the July 2007, March 2009, and May 2010 VA examinations indicated supination to 70 and 80 degrees and pronation to 70, 80, and 90 degrees.  The evidence thus demonstrates that there is full or almost full forearm supination and pronation, which indicates that motion is not lost beyond the last quarter of the arc, and the hand is not fixed near the middle of the arc or in full pronation, supination, or hyperpronation.  Accordingly, this alternative diagnostic code does not provide for an increased evaluation.

A 20 percent evaluation is assigned for major forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2010).  But as noted above, there was flexion to 140 and 125 degrees and extension to -5, 5, and -10 degrees.  For other impairment of the elbow, a 20 percent evaluation is assigned for joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius.  38 C.F.R. § 4.71a, Diagnostic Code 5209 (2010).  Here, the July 2007 and March 2009 VA examination reports noted there was no deformity and the evidence does not show an ununited fracture.  Additionally, as indicated by the range of motion findings above, there is no ankylosis of the elbow.  See 38 C.F.R. § 4.71a, Diagnostic Code 5205 (2010).  Further, the evidence of record does not indicate any injury or resulting disability to the radius, as opposed to the ulna.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5212 (2010).  Accordingly, alternative diagnostic codes do not provide for an increased evaluation.  

The Board has also considered whether an increased evaluation is warranted under the diagnostic code for degenerative or traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Where there is arthritis with no limitation of motion, a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  Here, the Veteran has not asserted any incapacitating episodes.  Accordingly, an increased evaluation on this basis is not warranted. 

Consideration has been given to whether there is any additional functional loss not contemplated in the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Here, the Veteran reported flare-ups and increased symptoms due to repetitive motion.  But the July 2007 VA examiner found increased pain upon repetitive motion, but there was no weakness, fatigability, or additional functional limitation.  The March 2009 VA examiner found that repetitive motion did not cause increased symptoms or additional functional impairment.  The May 2010 VA examiner found there was no additional functional impairment due to repetitive motion.  Although the Veteran provided competent and credible testimony regarding his symptoms, the Board accords more weight to the objective findings that use caused increased pain but no other additional functional limitations.  Additionally, pain has been considered within the current evaluation for flare-ups as malunion and bad alignment is not actually shown by the evidence of record.  The Board finds that there is no additional functional loss not contemplated in the current rating and that an increased evaluation on this basis is not warranted.  

Right femur fracture

The Veteran's right femur fracture is evaluated under a hyphenated diagnostic code.  38 C.F.R. § 4.27.  The diagnostic code indicates that the disability involves both impairment of the femur and limitation of thigh extension.  38 C.F.R. § 4.71a, Diagnostic Code 5255-5251.  The disability is evaluated as 10 percent disabling, which contemplates limitation of thigh extension to 5 degrees.

The Board notes that the RO denied service connection for a right knee disability; and that issue is separate on appeal.  Accordingly, any right knee impairment is not considered within this appeal issue.  Additionally, service connection was granted for a right hip scar and a separate evaluation was assigned in a September 2009 rating decision, effective the date of the Veteran's original claim for an increased evaluation.  See 38 C.F.R. § 4.14; but see Esteban, 6 Vet. App. 259.  The Veteran did not appeal this evaluation and those residuals are thus not considered herein.  Thus this addresses on the joint and right thigh scar residuals of the femur fracture.

In a July 2007 VA examination report, the Veteran reported a femur fracture with ORIF.  He stated there was no affect regarding his activities of daily living or his prior occupation.  He did not use a cane, crutch, or walker.  There was no history of constitutional symptoms of bone disease, neoplasm, or osteomyelitis.  There was occasional stiffness and weakness.  The right lower leg surgical scar was located on the mid lateral femur and was 15.5 centimeters and numb to palpation, but not tender.  There was no evidence of adhesions, tendon damage, bone damage, or nerve damage.  Examination showed 5/5 strength of the femur.  There was right hip flexion to 95 degrees, with pain at end range of motion, extension to 25 degrees, adduction to 20 degrees, abduction to 35 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees.  Repetitive range of motion caused increased pain, but no increase in weakness, fatigability, or additional functional limitations.  X-rays showed old healed fracture of the right femur with ORIF.  There were no functional limitations with activities of daily living or his current occupation.

A March 2009 VA examination was conducted.  The Veteran reported a constant aching pain in the lateral aspect of the midthigh.  There were no residual as relates to the right hip, other than radicular symptoms from the back.  He did not use a brace or splint for the femur or hip.  The current symptoms of the right lower extremity had minimal impact upon activities of daily living.  The discomfort that he experiences in the lateral aspect of the right is more or less constant and do not flare-up.  Subjectively, repetitive activities are not particularly associated with any difficulties related to the right hip.  Upon examination of the thigh, there were no problems except for referred pain from the low back pain.  X-rays indicate a well-healed comminuted fracture.  The diagnosis was healed midshaft fracture of the right femur, status post ORIF, with discomfort in the lateral musculature at the site of the surgical insertion of the nail, but no major disability or functional impairment.  

A March 2009 VA scar examination was conducted.  The Veteran reported numbness of the right leg scar, without pain or itching.  The surgical incision left a linear flat scar on the lateral aspect of the right thigh that was 12 by .3 centimeters.  Examination showed the scar was not inflamed, ulcerated, or tender, and was without keloid formation, adhesions, underlying tissue loss, or functional impairment, but it was a mild disfiguring scar.  A May 2010 VA scar examination was conducted.  The scar was not tender and there was no breakdown of the skin or care required.  The scar was 14 by .3 centimeters.  The scar was nontender, nonadherent, of smooth texture without ulceration or breakdown of the skin elevation, no evidence of underlying tissue loss, inflammation, edema, keloid formation, disfigurement, or limitation of function, and was the same color as the adjacent skin.  

A May 2010 VA examination was conducted.  The Veteran reported right thigh and hip pain of 0/10 at rest, 6/10 in cold weather, and 4/10 with accompanying tightness with prolonged standing or walking.  He noted occasional spasms of his right thigh.  Upon examination, there was right thigh scar of 6 inches by 1/4 inch that was superficial, linear, and nontender, without disfigurement, breakdown, inflammation, edema, keloid formation, or limitation of motion of function or activities of daily living.  There were no fascial defects.  Right hip fabere sign was positional.  The examiner found right hip flexion to 90 degrees, extension to 10 degrees, adduction to 20 degrees, abduction to 20 degrees, internal rotation to 5 degrees, and external rotation to 20 degrees, all with pain.  There was no loss of joint function due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use or flare-up.  The diagnoses were status post femur fracture, healed asymptomatic scar of the right thigh without limitation of motion, function or breakdown secondary to scar, and mild degenerative arthritis of the right hip secondary to intramedullary rodding with limitation of motion and strain of his right hip.  

The right femur fracture is assigned a 10 percent evaluation for limitation of thigh extension to 5 degrees, which is the maximum evaluation permitted under this diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Accordingly, an increased evaluation is not warranted.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  For limitation of thigh flexion, 20, 30 and 40 percent ratings are assigned for flexion limited to 30, 20, and 10 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).  For impairment of the thigh, a 20 percent evaluation is assigned for limitation of abduction of and motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).  Here, the Veteran's thigh abduction was noted to be 20 degrees and flexion was noted to be 90 or 95 degrees throughout the time period.  Accordingly, no increased evaluation is warranted under these diagnostic codes.

For impairment of the femur, malunion warrants 20 and 30 percent evaluations where there is moderate or marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).  A 60 percent evaluation is assigned for fracture of surgical neck with false joint or fracture or shaft or anatomic neck with non-union, without loose motion, weight bearing preserved with aid of brace.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  An 80 percent evaluation is assigned for fracture of shaft of anatomic neck with non-union, with loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Here, the Veteran's right hip disability picture does not equate to moderate or marked disability.  Although there is slight limitation of motion and pain, there were minimal effects on activities of daily living and employment and an asymptomatic thigh scar.  Additionally, there is no false joint or non-union.  Moreover, the evidence does not show hip ankylosis as range of motion findings showed extension to 10 and 25 degrees and flexion to 90 and 95 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2010).  Accordingly, hip joint diagnostic codes do not provide for an increased evaluation.

The Board has also considered an increased evaluation for traumatic or degenerative arthritis of the right hip.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  A maximum 20 percent evaluation is assigned where there is x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  But the Veteran has not alleged any incapacitating exacerbations and denied flare-ups at the March 2009 VA examination.  Accordingly, an increased evaluation is not warranted under this diagnostic code.

Last, the Board has considered whether an increased evaluation is warranted for additional functional limitation.  Throughout the time period, consideration has been given to whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  The Veteran reported stiffness, weakness, and aching pain.  At the July 2007 VA examination, there was no affect on his activities of daily living or employment and 5/5 strength.  At the March 2009 VA examination, there was no brace or splint, minimal impact on activities of daily living, and scars did not cause any functional impairment.  At the May 2010 VA examination, the scar did not cause limitation of activities of daily living or employment and there was no additional functional limitation upon repetitive use.  The Board thus finds that there is no additional functional loss not contemplated in the 10 percent rating and that an increased evaluation on this basis is not warranted.  

An increased evaluation is also considered under the diagnostic codes for scars.  The Board notes that the regulations regarding evaluations for scars were amended, effective October 23, 2008 and that both the amended and prior criteria are considered.  Schedule for Rating Disabilities:  Evaluation of Scars, 73 Fed. Reg. 54,708; VAOPGCPREC 7-2003; Kuzma, 341 F.3d 1327.  Under the prior criteria, an increased evaluation is not warranted because the evidence does not show that the scar is deep or that it causes limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Additionally, the right thigh scar is not located on the head, face, or neck, and evaluations in excess of 10 percent are not warranted for scars that are superficial and do not cause limited motion, scars that are superficial and unstable, or scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7802, 7803, 7804 (2007).  Last, scars may be rated on limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  But as noted above, the right thigh scar does not cause any other functional limitations.  Accordingly, under the prior scar criteria, an increased evaluation is not warranted.  

The new criteria also do not provide for increased evaluation as the right thigh scar is not ender or unstable as noted in the July 2007, March 2009, and May 2010 VA examinations.  See 38 U.S.C.A. § 4.118, Diagnostic Code 7804 (2010).  Additionally, the evidence does not show that the scar is not deep and nonlinear.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Further, the scar is not located on the head, face, or neck, and 10 percent is the maximum evaluation permitted for scars that are superficial and nonlinear.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7802 (2010).  Last, scars may be rated under any other appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  No other relevant diagnostic codes are for consideration.  Accordingly, alternative diagnostic codes do not provide for an increased evaluation.  

Left knee scar 

The Veteran's left knee scar is assigned a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 5260-7805 (2010).  The hyphenated code used shows that the disability includes both limitation of leg flexion, Diagnostic Code 5260, and scar, Diagnostic Code 7805.  38 C.F.R. § 4.27.  The 10 percent evaluation contemplates that the evaluation is based on other effects of scars.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).    

A July 2007 VA examination was conducted.  The Veteran reported the left knee scar was due to a bungee stake being driving into his medial distal quadriceps muscle.  He has flare-up pain that was 4/10 in intensity, occurred every 2 months, and lasted approximately 1 hour.  At that time, he needed to rest.  There was no affect on the activities of daily living.  There were 2 scars on the medial aspect of the distal quadriceps muscle.  The first scar was well-healed, measured 1 centimeter, and was numb to the touch, but not tender to palpation.  The second scar was 2 centimeters and was numb but not tender to palpation.  There was no evidence of adhesion, tendon damage, bone damage, or nerve damage.  Left knee strength was 5/5, with no evidence of muscle herniation.  Examination showed left knee extension to zero degrees.  Repetitive range of motion did not cause increased pain, weakness, fatigability, or additional functional limitations.  The medial and lateral collateral ligaments were within normal limits.  Lachman's test, posterior drawer test, and McMurray's test were negative.  The diagnosis was left knee scars and radiological evidence of left proximal fibular fracture.  

A March 2009 VA scars examination was conducted.  The first scar was linear, flat, and measured 3 by .3 centimeters.  The second scar was linear, flat, and measured 2.5 by .2 centimeters.  The Veteran denied pain, itching, and sensory changes.  The scars were not inflamed or ulcerated, and were without keloid formation, adherence, or underlying tissue loss.  There was no functional impairment and no limitation of knee range of motion.  The scars were tender and mildly disfiguring.  

A May 2010 VA examination was conducted.  The Veteran stated the scar was painful, tender, and there were occasional electric shock-like feelings in the area.  The scar was 2 by 1 centimeters.  The scar was nontender, nonadherent, of smooth texture without ulceration or breakdown of the skin elevation, no evidence of underlying tissue loss, inflammation, edema, keloid formation, disfigurement, or limitation of function, and were the same color as the adjacent skin.  The diagnosis was scar, minimal degree of functional impairment and no apparent limitation to perform activities of daily living.  

Diagnostic Code 7805 directs that a scar may be rated based on other effects.  Accordingly, an increased evaluation directly under this code is not warranted.  But an increased evaluation under other potentially applicable diagnostic codes must be considered.  Schafrath, 1 Vet. App. at 595.  First, as noted above, the codes relevant to evaluating scars were amended and both the old and new criteria are considered herein.  See Schedule for Rating Disabilities:  Evaluation of Scars, 73 Fed. Reg. 54,708; VAOPGCPREC 7-2003; Kuzma, 341 F.3d 1327.  

Under the new criteria, an increased evaluation is not warranted there are only either 1 or 2 knee scars and the evidence does not indicate that they are deep and nonlinear, as the March 2009 VA examination reported linear scars.  38 U.S.C.A. § 4.118, Diagnostic Codes 7801, 7804 (2010).  Additionally, there is  no scar located on the head, face, or neck, and 10 percent is the maximum evaluation permitted for scars that are superficial and nonlinear.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7802 (2010).  The amended criteria do not provide for an increased evaluation.  

Under the prior criteria, increased evaluation is not warranted.  The left knee scars are not deep and do not cause limited motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Additionally, there is no left knee scar of the head, face, or neck, and ratings in excess of 10 percent are not warranted for scars that are superficial and do not cause limited motion, scars that are superficial and unstable, or superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7802, 7803, 7804 (2007).  Last, scars may be rated on limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  But the March 2009 VA examination noted no limitation of motion.  Accordingly, under the prior scar criteria, an increased evaluation is not warranted.  

The Board has also considered increased evaluations under the diagnostic codes regarding the knee joint.  Schafrath, 1 Vet. App. at 595; 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  For limitation of leg flexion, 20 and 30 percent evaluations are assigned for flexion limited to 30 or 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  For limitation of leg extension, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Here, the July 2007 VA examination found full knee extension and the March 2009 VA examination noted there was no knee limitation of motion.  Accordingly, an increased evaluation is not warranted.  

Additionally, the July 2007 VA examination noted there was no bone damage and that the ligaments were stable; an increased evaluation is thus not warranted for knee instability or malunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5257, 5262 (2010).  Furthermore, as evidenced by the flexion and extension findings, there is no ankylosis of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  The evidence also does not indicate dislocated semilunar cartilage, and evaluations in excess of 10 percent are not provided for removal of semilunar cartilage and genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2010).  Accordingly, an increased evaluation is not warranted under joint diagnostic codes.

The Board has also considered an increased evaluation under the diagnostic codes for degenerative or traumatic arthritis.  A 20 percent evaluation is for assignment where there is degenerative or traumatic arthritis of 2 or more major joints established by x-ray findings with no limitation of motion, but with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, Note (1).  The shoulder, elbow, wrist, hip, knee, and ankle are considered major joints.  38 C.F.R. § 4.45.  The Veteran has not asserted any incapacitating episodes.  An increased evaluation is thus not warranted.

The Board has also considered whether a separate evaluation is warranted for left knee arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  The Board has also considered whether separate evaluations are warranted for limitation of knee extension and flexion.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  But as noted above, there is no knee instability and no compensable limitation of knee extension or flexion.  Accordingly, separate evaluations are not warranted.

Lumbar spine disability

The Veteran's lumbar spine disability is assigned a 20 percent evaluation prior to March 1, 2009, which contemplates forward flexion greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On and after March 1, 2009, a 40 percent evaluation is assigned, which contemplates forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2010).  

The Veteran's lumbar spine disability is evaluated as 100 percent disabling from October 15, 2009 to February 1, 2010, based on surgical treatment requiring convalescence under 38 C.F.R. § 4.30   Accordingly, evidence during that time period is not considered herein.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).

In a December 2006 private medical record, the Veteran reported back pain.  A December 2006 private magnetic resonance imaging report (MRI) indicated a diagnosis of multilevel degenerative disc disease and multi level severe central canal stenosis.

A July 2007 VA examination was conducted.  The Veteran reported constant pain of 5/10, without flare-ups.  Upon prolonged standing, there was bilateral leg weakness.  He stated that he had almost fallen from several episodes of prolonged standing.  He could not stand or walk for more than 5 minutes.  The Veteran did not use a cane, crutch, or walker, although he used a belt for heavy lifting.  He took 2 Aleve per day, which were somewhat helpful.  He denied incapacitating periods over the past 12 months.  The Veteran reported difficulty with shaving and showering because they required prolonged standing which caused leg numbness and weakness.  He dressed sitting down so that it was less difficult.  Examination revealed 2 well-healed scars in the lumbosacral area.  One scar was 2 centimeters and the other was 4 centimeters.  Both were numb, but not tender to palpation.  There was lumbar spine forward flexion to 90 degrees, with pain beginning at 30 degrees, extension to 10 degrees, with pain beginning at 5 degrees, left lateral flexion to 30 degrees, with pain at end range of motion, right lateral flexion to 10 degrees with pain beginning at zero degrees, left lateral rotation to 20 degrees, with pain at end range of motion, and right lateral rotation to 30 degrees, with pain at end range of motion.  Repetitive range of motion caused increased pain, but no increase in weakness, fatigability, or other additional functional limitations.  X-rays showed degenerative disc disease of the lumbar spine.  There were moderate to severe functional limitations with activities of daily living. 

Private medical records from January 2007 indicate the Veteran reported a low back ache with sitting.  It was aggravated by yardwork and lifting and eased by rest and sitting.  The Veteran stated he could get comfortable at night, but had a stiff back in the morning.  Upon examination, there was lower extremity 4 or 4+ muscle strength and 1+ or 2+ reflexes.  The Veteran attended physical therapy from January 2007 through April 2007.  In February 2007, the Veteran reported that his back was less stiff.  In an April 2007 private record, it was noted that the Veteran's spine was asymptomatic.  In a May 2008 private physician report, the examiner noted that in April 2008, the Veteran reported pain and that he was limited in all movements mostly affecting his ability to walk, stand, or lift.  Upon examination, there was spasm of the lumbar paraspinal musculature with associated moderate to severe tenderness.  In a June 2008 VA record, the Veteran reported chronic low back pain of 9/10.  

A March 2009 VA examination was conducted.  The Veteran reported constant low back pain.  He has a home vertical traction device, but did not use any form of back brace or support.  He avoided bending or lifting activities.  His back was very stiff and sore in the mornings and there is increasing discomfort with any activities performed in a forward flexed position.  The severe low back symptoms tend to flare up and recur on a daily basis and subjectively any repetitive activities will be associated with increased symptomatology and functional incapacity.  Upon examination, there was a well healed surgical scar approximately 11 centimeters in length.  The examiner noted 0 degrees of flexion, extension, lateral flexion, and rotation.  There was normal lower extremity motor function.  There was virtually no motion at the lumbosacral level with pain throughout the lumbar spine without evidence of actual muscle spasm or tenderness.  Repetitive movement failed to reveal any movement at the lumbosacral level.  The examiner noted a major disability with functional impairment associated with any activities involving bending, lifting, twisting, or attempting to work in a forward flexed position.  The impairment was based on rather significant pain and the advanced structural changes of the lumbar spine.  There was evidence of a healed compression fracture at L1, with potential instability at L1-L2 and L3-L4.  Incoordination was not a factor, but there was weakness, fatigability, and lack of endurance.  

A May 2010 VA examination was conducted.  The Veteran reported ongoing pain to his back, legs, and thighs.  He noted pain in the lumbar region as 4/10, increasing to 6/10 with activity and occasional flare-up of 8/10 spontaneously.  He did not wear a brace.  He noted increased pain with standing, bending, lifting, and sitting activities.  In terms of the scar, there was no pain, breakdown, or limitation of activities of daily living or employment.  He reported difficulty sleeping, stiffness in the morning, and difficulty dressing and showering.  He was able to drive 30 minutes but there was pain with prolonged sitting activities.  He was no longer able to run or play golf and was very limited in his gardening activities.  Upon examination, he ambulated with a flexed hip and knee posture.  He was unable to toe walk and heel walk, and had a mildly antalgic gait.  There was forward flexion to 45 degrees with back and leg pain, rotation to 10 degrees bilaterally producing lumbar back pain, lateral flexion to 10 degrees bilaterally with lumbar pain, and 0 degrees of extension.  He stood slightly flexed at 20 degrees and when he extended to neutral, there was back pain.  There was no loss of joint function due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive testing or flare-up.  There was no list or spasm.  There was tenderness in the paralumbar region.  There was back and leg pain with straight leg raising.  Scar examination showed a 4 inch by 1/4 inch superficial, linear scar that was nontender without breakdown, disfigurement, inflammation, edema, keloid formation, limitation of motion or function.  The diagnosis was lumbosacral spine strain with various other severe lumbar disorders, including degenerative disc disease, and degenerative joint disease, with asymptomatic scar without breakdown, limitation of motion, or limitation of function.  The examiner noted nerve root compression.

Under the General Rating Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

Under the rating criteria for intervertebral disc syndrome, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The Board finds that prior to March 1, 2009, the evidence of record demonstrates entitlement to a 40 percent evaluation.  At the July 2007 VA examination, there was forward flexion to 90 degrees, but pain began at 30 degrees.  Additionally, repetitive motion caused increased pain.  The evidence thus shows that pain limits forward flexion to 30 degrees, particularly with use.  Functional loss may be due to pain and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Accordingly, considering the functional loss of the Veteran's lumbar spine and resolving all reasonable doubt in the Veteran's favor, a 40 percent evaluation is warranted prior to March 10, 2009.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, General Rating Formula; DeLuca, 8 Vet. App. at 206; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

A 50 or 100 percent evaluation, however, is not warranted at any time during the appeal period.  The March 2009 VA examiner found that there was virtually no lumbar spine range of motion, which suggests ankylosis, and noted that the Veteran was fixed in 20 degrees forward flexion.  The 2007 and 2010 VA examiners, however, found lumbar spine range of motion.  But the diagnostic code defines unfavorably ankylosis to include one of the following residuals:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  But the evidence of record does not indicate these symptoms, to include any nerve root stretching.  Additionally, even with consideration of additional functional limitation, the Veteran's lumbar spine disability does not more closely approximate unfavorable ankylosis, which is that the spine is fixed in a non-neutral position.  See 38 C.F.R. § 4.7 (2010) (noting that a higher disability rating is assigned where the disability more closely approximates the criteria for the higher rating); 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v, 8 Vet. App. at 206.  Accordingly, an evaluation in excess of 40 percent for a lumbar spine disability is not warranted.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  But an evaluation in excess of 40 percent under the diagnostic code for intervertebral disc syndrome is not warranted because the Veteran did not allege, and the evidence of record does not demonstrate, any incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Additionally, the Board has also considered an increased evaluation under Diagnostic Code 5242, for degenerative arthritis of the spine, which is rated under Diagnostic Code 5003.  But a 20 percent evaluation is the maximum permitted under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

The Board has also considered whether an increased or separate evaluation is warranted for diagnostic codes regarding scars.  Schafrath, 1 Vet. App. at 595; Esteban, 6 Vet. App. at 262.  As noted above, the codes relevant to evaluating scars were amended and both the old and new criteria are considered herein.  See Schedule for Rating Disabilities:  Evaluation of Scars, 73 Fed. Reg. 54,708; VAOPGCPREC 7-2003; Kuzma, 341 F.3d 1327.  First, no increased evaluation is warranted under either the amended or prior criteria because the only diagnostic codes that provide for evaluations in excess of 40 percent require scars of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).  Second, no separate evaluations are warranted as the July 2007, March 2009, and May 2010 VA examinations noted the scars were well-healed, not tender, not painful, superficial, linear, and caused no limitation of motion or function.  Accordingly, the scars are not of the head, face or neck, disfiguring, deep, nonlinear, unstable, painful, and do not cause other disabling effects.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).

Consideration has also been provided regarding whether a separate rating is required for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  The Board notes first that two separate 10 percent evaluations for right and left lower extremity radiculopathy were assigned, effective March 1, 2010.  Thus, the issue for consideration is whether separate evaluations are warranted prior to that time and whether increased evaluations are warranted on and after that date.  For paralysis of the sciatic nerve, 10, 20, 40, 60, and 80 percent evaluations are assigned for mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis, with marked muscular atrophy, and complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Here, in a December 2006 private medical record, the Veteran reported back pain with numbness in the legs upon standing.  A December 2006 private MRI report indicated a diagnosis of multilevel degenerative disc disease and multi-level severe central canal stenosis.  Private records from January 2007 indicate the Veteran reported that his legs go numb when standing.  Upon examination, there was lower extremity 4 or 4+ muscle strength and 1+ or 2+ reflexes.  There was negative straight leg raise on the left and positive right straight leg raise.  In February 2007, the Veteran reported leg numbness in the legs only 1 to 2 times per day.  In a March 2007 private record, he noted there was no longer leg numbness.  

At the July 2007 VA examination, the Veteran reported radiating pain and numbness upon prolonged standing.  The Veteran denied bowel and bladder complaints.  On sensory examination, there was decreased sensation in the bilateral lower extremities throughout.  Bilateral motor strength was 5/5, knee jerks were 2+, and ankle jerks were 0.  The straight leg raise was negative bilaterally.  Upon palpation, there was significant pain from L1 through L5, bilaterally, but no pain in the gluteal area.  X-rays showed degenerative disc disease of the lumbar spine.  

In a May 2008 private physician report, the examiner noted that in April 2008, the Veteran reported pain that traveled down into both legs and feet with paresthesia.  Upon examination, there was a positive bilateral straight leg raise and positive patellar reflexes on the right, but negative on the left.  

A March 2009 VA examination was conducted.  The Veteran reported radicular symptoms from the lower extremities to the feet.  The radicular symptoms were sharp and there was numbness.  Upon examination, the deep tendon reflexes were symmetrical and 2+ at the patellar reflexes and absent at the Achilles.  There was normal lower extremity motor function but diminished sensation to light touch in the lower extremities distally to the feet.  Bilateral sitting straight leg raise was associated with low back pain and supine straight leg raise was associated with buttocks pain.  Manipulation of the hips was associated with pain in the posterior aspect of the hips representing radicular symptoms from the low back.  

A May 2010 VA examination was conducted.  The Veteran reported ongoing pain to his back, legs, and thighs.  The right and left thigh pain was 2/10 and increased with activity to 7/10.  There was intermittent residual numbness of the thighs and intermittent tingling to his feet.  He denied bowel or bladder incontinence.  Upon examination, there was back and leg pain with straight leg raising.  Neurologic examination revealed 1+ left knee jerks, 2+ right knee jerks, absent left ankle jerks, and 1+ right ankle jerks.  There was right lower extremity 4+ strength.  Hip strength was 4+ and 5- knee strength.  Sensory examination of the lower extremities was 1/2 involving the bilateral legs and feet.  The diagnosis was lumbosacral spine strain with bilateral radiculopathy.

Here, the Board notes that an objective diagnosis was not provided until the March 2009 VA examination.  But the Veteran reported the same symptomatology in each of the VA examinations:  radiating pain and numbness of the lower extremities.  Additionally, the objective medical evidence of record also demonstrated similar findings:  diminished sensation of the lower extremities, absent bilateral Achilles deep tendon reflexes, and diminished knee jerks, but overall good lower extremity strength.  Taking the evidence in the light most favorable to the Veteran, the Board finds that separate evaluations for neurological manifestations of the lumbar spine disability, that equate to mild incomplete paralysis, are warranted as of July 12, 2007, the date of the VA examination.  38 C.F.R. § 4.124a, Diagnostic Code 8520; 38 C.F.R. § 3.4000(o) (2010) (noting that the effective date for an increased evaluation is generally the later of date of claim or date of entitlement).  

The Board also finds that at no point is the Veteran entitled to evaluations in excess of 10 percent for the right and left lower extremity radiculopathy.  A 20 percent evaluation requires moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Here, there are absent Achilles reflexes and diminished sensation and ankle jerks.  But there remains good muscle strength.  The Board finds that this more closely approximates mild, and not moderate, incomplete paralysis.  Increased evaluations are thus not warranted.


Extraschedular evaluations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned percent are provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's scars, muscle, and joint injuries, as the criteria assess joint limitation of motion, joint pain and other functional limitations, effects of scars, neurological manifestations of joint disabilities.  The Veteran's symptoms are reasonably encompassed by these residuals of his service-connected disabilities.  Referral for extraschedular consideration is therefore not warranted.

After review of the evidence, the evidence of record does not warrant rating in excess of those assigned for the Veteran's service-connected disabilities, to exclude the Veteran's lumbar spine disability and residuals, at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110; Hart, 21 Vet. App. at 509; Fenderson, 12 Vet. App. at 126.


ORDER

Service connection for skin cancer is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a left buttock disorder is denied.

An increased evaluation for a service-connected right buttock disorder is denied.

An increased evaluation for a service-connected right ulnar fracture is denied.

An increased evaluation for a service-connected right femur fracture is denied.

An increased evaluation for a service-connected left knee disorder is denied.

Prior to March 10, 2009, an evaluation of 40 percent, but no more, for the service-connected lumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Throughout the time period, an evaluation in excess of 40 percent for the lumbar spine disability is denied.

Effective July 12, 2007, separate 10 percent evaluations, but no more, for right and left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability are granted, subject to the provisions governing the award of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary regarding the claim for service connection for a right knee disorder to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an additional examination.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination generally addresses all theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  Here, the July 2009 VA examiner opined that the Veteran's right knee disorder, to include a longitudinal tear of the medial meniscus with early degenerative changes, and chondrocalcinosis, was unrelated to the right femur fracture.  The examiner did not, however, address whether the right knee disorders were related to any other in-service incidents, to include a March 1973 STR that indicated a right knee medial collateral ligament sprain and traumatic effusion or the Veteran's over 700 parachute jumps as evidenced by his testimony and personnel records which indicate he was a Navy SEAL.  The examiner also did not address the Veteran's lay statements regarding knee pain since service discharge.  Additionally, on remand, the examiner should provide an opinion regarding whether any residual of the right femur fracture aggravates the right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the etiology of his right knee disorders, including patellofemoral pain syndrome, patellar chondromalacia with chondrocalcinosis, a longitudinal tear of the medial meniscus, and patellofemoral degenerative arthritic changes.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the diagnosed right knee disorders were caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of right knee pain since service discharge.  The examiner must also specifically address the March 1973 STR that noted a medial collateral ligament strain and the effects of participation in 700 parachute jumps.  The examiner must also provide an opinion whether it is more or less likely as not that the residuals of the Veteran's service-connected right femur fracture aggravate the right knee disorders.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


